        Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 1 of 25




                           IN THE UNITED STATES DISRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    BAD RIVER BAND OF THE LAKE
    SUPERIOR TRIBE OF CHIPPEWA INDIANS
    OF THE BAD RIVER RESERVATION

                                       Plaintiff,                  Case No. 3:19-cv-00602
            v.
                                                                   Judge William M. Conley
    ENBRIDGE INC.,                                                 Magistrate Judge Stephen Crocker
    ENBRIDGE ENERGY PARTNERS, LP
    ENBRIDGE ENERGY COMPANY, INC., and
    ENBRIDGE ENERGY, LP

                                       Defendants.

     JOINT RULE 26(f) PRETRIAL REPORT AND PROPOSED DISCOVERY PLAN

         Pursuant to Federal Rule of Civil Procedure 26(f) and this Court’s Standing Order

Governing Preliminary Pretrial Conferences, Plaintiff Bad River Band of the Lake Superior Tribe

of Chippewa Indians of The Bad River Reservation (“Plaintiff,” the “Bad River Band,” or the

“Band”) and Defendants Enbridge Inc., Enbridge Energy Partners, LP, Enbridge Energy

Company, Inc. and Enbridge Energy, Limited Partnership (collectively “Defendants” or

“Enbridge”) submit the parties’ Joint Rule 26(f) Preliminary Pretrial Conference Report and

Proposed Discovery Plan.1

         Counsel for the parties held telephone conferences on October 3, 16, and 21, 2019 and

discussed in good faith those matters set forth in Rule 26 and the Court’s Standing Order. The

parties have reviewed and consented to the filing of this Joint Rule 26(f) Pretrial Report and

Proposed Discovery Plan.




1
 The parties have filed a stipulated motion to dismiss without prejudice Plaintiffs’ claims against Defendants Enbridge
Inc. and Enbridge Energy Partners, LP. See D.E. 35.
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 2 of 25




      STATEMENT OF THE NATURE OF THE CASE

        A.     Bad River Band Statement of the Case

        The Band contends that Defendants:

        a) Are maintaining a public nuisance by operating a crude oil pipeline within the Band’s
           Reservation under conditions known to pose a serious risk of pipeline failure;
        b) Are in trespass, by operating the pipeline over numerous parcels of land with respect
           to which they have no easement or other valid right of occupancy as the pipeline
           easements pertaining to those parcels expired in 2013; and
        c) Are subject to the inherent sovereign authority of the Band to investigate, license, and
           regulate the presence and operation of the pipeline within the Band’s Reservation.
The Band seeks declaratory relief affirming the foregoing allegations, ejectment of Defendants,

their pipeline, and the oil that flows through it from the Reservation, and injunctive relief requiring

Defendants to cease operation of the pipeline on the Reservation and to remove it therefrom. The

Band’s claims and requests for relief are stated more fully in its First Amended Complaint.

        B.     Enbridge Statement of the Case

        Enbridge’s position is stated in its Answer, Affirmative Defenses, and Counterclaims that

was filed with the Court on September 24, 2019, in which it denies Plaintiff’s claims.2 Enbridge

is of the view that the Band cannot maintain any nuisance claim as a matter of law, and regardless,

there is no nuisance that has been or is currently caused by Line 5’s operation and maintenance on

the Reservation. The Band’s nuisance claims ignore the current condition of Line 5 and its fitness

for service, including at the Slope 18 and meander locations identified by the Band. The Band’s

allegations that Line 5 presents a safety risk flies in the face of the fact that Enbridge operates the

pipeline in full compliance with the federal safety regulations administered and enforced by its

exclusive safety regulator, the U.S. Department of Transportation, Pipeline and Hazardous



2
 In light of Plaintiff’s filing of its First Amended Complaint on October 15, 2019, Enbridge will file an updated
Answer, Affirmative Defenses, and Counterclaim on or before October 29, 2019.


                                                       2
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 3 of 25




Materials Safety Administration (“PHMSA”). At all times, Enbridge operates and maintains Line

5 in accordance with the regulations found at 49 C.F.R. Parts 194 and 195, which PHMSA

promulgated pursuant to its authority under the Pipeline Safety Act, 49 U.S.C. §§ 60101, et seq.

PHMSA requirements allow for the continued operation of Line 5 even in light of the alleged

safety risks that the Band claims may occur at some point in the future at the meander and at Slope

18; put differently, no facts asserted by the Band constitute a safety condition that triggers any

excavation or repair requirements established by PHMSA pursuant to its exclusive regulatory

authority.

       The Band’s safety-related allegations also ignore a number of highly-effective safety

measures such as: the sophisticated technology used to inspect liquids pipelines (both internally

and externally); the use of cathodic protection to prevent corrosion to the pipe exterior; the

circumstances and frequency under which integrity “digs” are conducted to inspect, repair, and

replace integrity threats; the continual operation and maintenance of a Supervisory Control and

Data Acquisition (“SCADA”) and a Material Balance System (“MBS”), and associated alarms,

which notify an operator of a potential release; and the implementation of emergency response

measures, consistent with federal requirements specified under the Oil Pollution Act of 1990, to

timely and effectively respond to a release.

       Enbridge operates and maintains Line 5 in a manner to ensure its safe operation. Enbridge

seeks at present to timely complete all maintenance activities, which encompass and fully respond

to the conditions within the Reservation boundaries that the Band wrongly asserts constitute a

nuisance. Once all such activities are completed by Enbridge, the maintenance issues underlying

the Band’s nuisance allegations will be fully addressed and those allegations thereby mooted by

Enbridge’s maintenance of the pipeline.        To the extent that the Band denies, delays, or




                                                3
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 4 of 25




unreasonably conditions Enbridge’s access to the Reservation to complete these maintenance

activities, the Band is preventing the prompt abatement of the alleged nuisance it asserts exists by

Line 5’s presence on the Reservation.

       Defendant Enbridge Energy, LP (“EELP”) has also asserted defenses to Plaintiff’s trespass

and ejectments claims, as well as counterclaims which assert that EELP has a legally valid right to

operate and maintain Line 5 on the Reservation in its present location. Those defenses and

counterclaims contend that the Band River Band (1) breached its contractual obligations under the

1992 Agreement in which the Band committed to “do whatever [it] can reasonably do to ensure

that all of the objectives of the [Band] and [Enbridge], as those objectives are expressed in the

[1992 agreement], are achieved, even if it means that one or both of the parties must do something

which is not expressly described herein,” and (2) is unlawfully delaying, denying, and/or

unreasonably conditioning Enbridge access to the disputed parcels and the Reservation as a whole

that has impeded Enbridge’s ability to inspect, maintain, and operate Line 5.

       Additionally, it is important for the Court to understand that Enbridge is actively engaged

in monitoring Line 5, inspecting the surrounding land, and, where appropriate from time to time,

performing remedial actions, such as erosion control, at various areas, including at the meander

and at Slope 18 (areas at issue in the Complaint). The Band is aware of these measures and has,

in fact, issued permits for some of this work that has already taken place within the Reservation.

More substantial work is planned in the immediate future, including over the next several months.

As explained below, these remedial measures should be taken into account when the Court

considers scheduling, particularly with respect to the nuisance claims.

     IDENTIFICATION OF RELATED CASES

       The parties are not aware of any related cases at this time.




                                                 4
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 5 of 25




     AMENDMENTS TO THE PLEADINGS AND NEW PARTIES

       A.      Description of Any Pleading Amendments that Any Party Intends to Make

       The parties agree that pleadings may be amended without leave of Court up to and

including 90 days after the Court issues a scheduling order pursuant to FRCP 16(b). The parties

have negotiated and the Band has filed with the Court a stipulation for the voluntary dismissal,

without prejudice, of Enbridge Inc. and Enbridge Energy Partners, LP as defendants in this lawsuit.

See D.E. 35.

       During the 90-day period, or with subsequent leave of the Court, the Band reserves its right

to amend its pleadings in light of any material factual developments, the discovery of new material

information, or as the result of any additional counterclaims filed by Enbridge.

       EELP is considering additional counterclaims that may include: (1) injunctive relief for

access to areas of the Reservation as may be necessary to properly inspect, maintain, and operate

Line 5 within the Reservation, and (2) declaratory relief concerning the scope and nature of the

Plaintiff’s regulatory authority, if any, over the operation and maintenance of Line 5 on the

Reservation. Both types of claims may be pleaded in an Answer, Affirmative Defenses, and

Counterclaims to Plaintiff’s First Amended Complaint and may require naming additional parties

as described infra.

       B.      Identity of New Parties to be Added, and an Explanation as to Why These
               Parties Must (or Should) Be Added

       The Band is not aware of the need to add any additional parties at this time.

       If EELP asserts the potential counterclaims mentioned above within the 90 days after this

Court issues a scheduling order, it may also name additional defendants. A claim demanding

access to the Reservation may require naming one or more Bad River Band officials as defendants

pursuant to the Ex Parte Young doctrine. See Michigan v. Bay Mills, 572 U.S. 782, 796 (2014);



                                                5
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 6 of 25




Felix v. Wis. Dep’t of Transp., 104 F. Supp. 3d 945, 957 (E.D. Wis. 2015), aff'd, 828 F.3d 560 (7th

Cir. 2016) (“[T]he doctrine of Ex parte Young, which generally holds that state actors can be sued

in their official capacity notwithstanding sovereign immunity when the claimant seeks prospective

relief to end a continuing violation of federal law”); Burlington N. & Santa Fe Ry. Co. v. Vaughn,

509 F.3d 1085, 1092 (9th Cir. 2007) (the Ex Parte Young “doctrine has been extended to tribal

officials sued in their official capacity such that ‘tribal sovereign immunity does not bar a suit for

prospective relief against tribal officers allegedly acting in violation of federal law’”) (internal

citation omitted). A claim for declaratory relief concerning the Plaintiff’s authority, if any, to

regulate Line 5 and/or to regulate access to Line 5 may also require additional parties for the same

reason.

          Defendants intend to file any new or additional counterclaims no later than 90 days after

the Court issues a scheduling order, as agreed upon by the parties.

     MATERIAL FACTUAL AND LEGAL ISSUES TO BE RESOLVED AT TRIAL

          Recognizing that information revealed during discovery may unearth additional claims or

defenses, the parties believe that the material factual and legal issues to be resolved currently

include:

          a) Whether Enbridge’s operation of Line 5 under conditions as they exist within the Bad
             River Reservation constitutes a public nuisance under federal and state law, and
             whether the Band has the right to assert such claims;
          b) Whether Defendants’ continued operation of the pipeline for the transportation of
             petroleum products across parcels for which easements expired in 2013 constitutes a
             trespass, or whether Enbridge possesses contractual or other rights to continue to utilize
             the pipeline on the disputed parcels until 2043;
          c) Whether the Band has breached the 1992 Agreement (or related obligations of good
             faith and fair dealing) to Defendants by insisting that the flow of products through Line
             5 cease on the Reservation and that the pipeline be removed prior to 2043;
          d) Whether the Band is entitled to have Enbridge, its pipeline, and the oil that flows
             through it ejected from the Reservation as a matter of law;


                                                   6
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 7 of 25




       e) Whether Enbridge is entitled to an equitable easement to access and use all parcels of
          land on the Reservation right-of-way to operate and maintain Line 5;
       f) Whether the Band possesses the inherent sovereign authority to enforce permitting,
          land use, and regulatory requirements relating to Defendants’ operation and
          maintenance of the pipeline within the Bad River Reservation; and
       g) The proper remedy for any claims on which Enbridge or the Plaintiff may prevail.
     ESTIMATED TRIAL LENGTH

       The Band submits that a total of ten trial days would be appropriate.

       Enbridge submits that trial on liability, as it is currently postured, would take approximately

4 weeks. Enbridge notes, however, that if EELP raises the counterclaims identified above, it may

require an additional 5 to 10 days to try the liability portion of the case. As proposed below,

Enbridge proposes a separate trial on remedies, as may be necessary, of a duration that would be

determined after the Court and jury’s rulings on liability are handed down.

     JURY TRIAL

       Enbridge has demanded a trial by jury of all claims and defenses upon which it is entitled

to a jury. The Band understands based on the parties’ discussions that this demand extends to all

actions at law that Enbridge believes are presented in this case, including ejectment and breach of

contract. It is the Band’s position that any such claims may be susceptible to resolution prior to

trial, but the Band does not oppose a jury trial on actions at law if the case reaches that stage.

     MEDIATION AND SETTLEMENT

       The Parties engaged in an extensive (and unsuccessful) mediation process prior to the

Band’s filing of this lawsuit. While the Parties do not believe that Alternative Dispute Resolution

would be warranted at this stage, they will continue to evaluate ADR and other options relating to

settlement as the case progresses.




                                                  7
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 8 of 25




       DISCOVERY MATTERS

        A.       Subjects on Which Discovery May be Needed

                 i.        Subject on which the Bad River Band Believes Discovery May be
                           Needed

        The Band will seek discovery into topics materially bearing on the claims and issues in this

case, including those topics relevant to any arguments, claims or defenses pressed by Defendants

as the case moves forward, and specifically including:

                     Negotiations, correspondence and agreements concerning right-of-way agreements
                      and easements (whether proposed or consummated) for the operation of the pipeline
                      on the Band’s Reservation;

                     Information bearing on the risks posed by the continued operation of the pipeline
                      on the Band’s Reservation, including at the Bad River meander and in the vicinity
                      of the Denomie Creek tributary;

                     Defendants’ proposed measures to alleviate the risks posed by the continued
                      operation of the pipeline on the Reservation; and

                     To the extent that Defendants argue that the economic or other significance of the
                      pipeline has any bearing on this case, discovery into the extent and nature of that
                      significance.


                ii.        Subject on Which Enbridge Believes Discovery May be Needed

        Enbridge will seek documentation and discovery into all issues and theories raised in

Plaintiff’s First Amended Complaint and in Defendants’ Answer, Affirmative Defenses and

Counterclaims, including, but not limited to, standard paper discovery, interrogatories, requests

for admission, requests for production, depositions of Band members and property owners in the

Reservation, as well as a number of other individuals with information relevant to the issues raised

in this case.

        Under the allegations pleaded by Plaintiff, relevant documents may date back to 1953-54

(when Line 5 was designed and constructed) and will continue forward to some future date,



                                                       8
       Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 9 of 25




because Plaintiff has confirmed that it will seek discovery regarding Enbridge’s ongoing efforts to

ameliorate any alleged nuisances at Slope 18 and at the meander.

       Under the allegations pleaded by Plaintiff, relevant documents will also include the need

for documents from Enbridge’s operations and maintenance of Line 5 as a whole, which covers

hundreds of miles of pipeline, multiple states, and, consequently, likely hundreds of document

custodians.

       Under the allegations pleaded by Plaintiff, relevant documents will also include the need

for discovery from federal land records offices maintained by the Bureau of Indian Affairs (which

maintains documents relating to the validity of easements originally executed by the Band) or

possibly repositories maintained by National Archives. For example, Plaintiff and Enbridge agree

that neither party possesses a full set of documents concerning the at-issue agreements and rights-

of-way, and that both parties will require third-party discovery from the Bureau of Indian Affairs

for a full set of those documents. Depending on the documents or information sought and their

location, this discovery may be time consuming.

       Under the allegations pleaded by Plaintiff, relevant documents will also need to be

collected, searched, and produced from not only the Band, related individuals, and from Enbridge,

but also from those other pipeline companies that owned other pipelines named in the Complaint.

Certain records, such as “integrity” data collected by in-line inspection (ILI) tools consists of

literally billions of bits of data for each of the lines alleged to be relevant to the claims made by

the Band, and that production of such data for analysis by experts may be time-consuming.

       Given the scope and complexity of the allegations made in the Complaint, Enbridge

currently anticipates the need for extensive expert testimony and extensive expert discovery,

including at least on the following subject matters:




                                                 9
Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 10 of 25




       The overall integrity/safety of Line 5 as a whole. Specific topics could include
        existing methods of detecting (and preventing) the growth of axial cracks,
        circumferential cracks, corrosion, and other features that might pose a risk of
        release; the interpretation of data collected using these methods; the historical
        database of information collected over a decade or more used to assess changes to
        the line or to its integrity; the use of cathodic protection and other methods to
        protect the line from corrosion; the specific type of pipe used to construct Line 5;
        the reason that the 29 historical releases alleged by the Complaint may have
        occurred, and whether those causes are likely to be irrelevant to Line 5 where it
        crosses the Reservation; the reasons that other releases alleged in the First Amended
        Complaint from other Enbridge lines or from lines owned by other pipeline
        companies may have occurred, and whether those releases are likely to be irrelevant
        to Line 5 where it crosses the Reservation; recent improvements in the detection
        and remediation of threats to a pipeline, including research conducted by Enbridge
        and industry groups to minimize the risk of future spills; measures implemented by
        Enbridge to enhance the integrity of its lines since the 2010 spill in Marshall,
        Michigan; the risk of geological factors to the line, including erosion in the areas
        of the meander and Slope 18; the potential impact of VIV, as alleged in the First
        Amended Complaint; and the use of engineering methods for calculating the
        probability of a release and fitness for purpose (FfP) of a given line, including the
        reliability of such methods.

       The efficacy, and the environmentally-sound nature of, methods that Enbridge will
        employ and has employed to protect the Line from erosion at the meander and at
        Slope 18, including but not limited to “green” erosion protection and remediation
        measures that use vegetation and other natural or low-impact means to prevent
        and/or minimize erosion, and horizontal directional drilling (“HDD”), which safely
        and effectively would move the Line entirely from its current location, place it
        beneath the Bad River, and therefore permit the Bad River to continue to “migrate”
        northward, without any concern that the River will cause erosion to soils
        surrounding Line 5.

       The availability and use of leak detection systems on the Line that would allow
        rapid closure in the event of a release, as well as other methods to limit the volume
        released if a release (however unlikely) were to occur.

       The availability, use, and effectiveness of automatic valves to limit the volume of
        any release.

       The potential environmental impact of any release (however unlikely), including
        technical methods for predicting the direction of flow based on existing geographic
        models.

       Identification of the circumstances under which a release (however unlikely) is
        likely to impact particularly sensitive areas or streams and what the biological and



                                         10
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 11 of 25




               ecological impacts are likely to be, and what methods exist to remediate affected
               areas and minimize impacts to the environment.

              Whether (as Enbridge believes to be the case) the closure of the portion of Line 5
               that crosses the Reservation would result in the closure of Line 5 as a whole due to
               both engineering and economic inability to operate only a portion of the Line.

              The estimated time to obtain permits necessary to construct an alternative,
               replacement line outside the borders of the Reservation.

              The economic impact on the general population in Wisconsin, Michigan, and
               adjacent areas if Line 5 were to cease operation, including the impact on the supply
               of propane used to heat homes in the areas affected, the impact on employment at
               refineries that rely on Line 5 as a source of supply, and downstream effects on
               consumers.

              Whether alternative methods of transporting products (such as transport by truck or
               by train) would be adequate to meet demand for petroleum products and, if so, the
               expected additional cost to the public of use of alternative methods.

              The likely impact of the cost of petroleum products caused by increased use of
               alternative pipelines (to the extent that alternative pipelines have capacity
               available), including an analysis of likely tariff impacts.

              The effectiveness of both existing federal regulations and Enbridge’s existing
               integrity management program to protect against a release.

       In addition to expert testimony on these and other issues, this case also raises complex

factual issues related to the operation and maintenance of Enbridge’s Line 5. The Band asserts

that Enbridge’s maintenance and operation of the pipeline is somehow deficient, thereby causing

Line 5 to constitute a public nuisance. Yet, while Enbridge has repeatedly attempted to promptly

address the very issues that the Band asserts to constitute a nuisance, and the Band has at times

refused, impaired, or delayed access by Enbridge to access the facts and undertake any required

maintenance.

       Alongside the nuisance related issues, the Band has asserted trespass and ejectment claims

that arise from a long history between the Band and Enbridge, ever since easements were first

issued to authorize Enbridge’s crossing in 1953. Other agreements and easements have since been


                                                11
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 12 of 25




issued, including the 1992 Agreement with the Band in which it committed to facilitate Line 5’s

operation and maintenance on the Reservation, at least over the term of the 50-year easement (i.e.,

until 2043). There are also complex factual issues related to negotiations and communications

between the parties prior to and subsequent to 2013, leading up to the Parties’ mediation.

       These factual issues, which include but are not limited to the following, will require

extensive discovery and testimony from multiple experts to resolve numerous issues, which

include the following:

            o Pipeline Safety-Related Issues: In support of its nuisance allegations, the Band
              asserts that older pipelines like Line 5 are “well known to rupture” under the
              circumstances that the Band alleges are presented by Line 5’s operation and
              maintenance on the Reservation, including due to issues associated with Line 5’s
              coating. The Band also asserts that the location of Line 5 on the Reservation,
              including where Line 5 transitions between wet and dry soils, may exacerbate
              latent pipeline defects. Enbridge will seek discovery and expert opinion
              concerning the basis for the Band’s allegations, as well as discovery related to the
              basis for the Band’s assertions relative to the prevalence of “fatigue cracks” and
              “pinhole features” on liquids pipelines. Enbridge will also seek discovery, as
              appropriate, from third-parties that the Band identifies in support of allegations
              asserted in its First Amended Complaint. For example, in support of its oscillation
              allegations, the Band refers to a July 1, 2011 ExxonMobil pipeline that failed near
              Laurel, Montana that released 63,000 gallons of crude oil into the Yellowstone
              River, as well as other pipeline failures by third-party pipeline operators, such as
              NuStar, Enterprise Products, and Bridger Pipeline Company, Colonial Pipeline
              Co., Amoco, Williams Pipeline, and Conoco. The Band also asserts a number of
              allegations concerning explosions and fires resulting from gas pipeline incidents.
              Enbridge will seek discovery, including expert opinion, regarding the irrelevance
              of such gas pipeline incidents to the operation and maintenance of Line 5 on the
              Reservation.

            o Meander-Related Issues: The Band contends that Line 5 presents a “looming
              disaster” at the point where the pipeline currently crosses the Bad River, which the
              Band refers to as the “meander,” which is allegedly forming due to “channel
              migration.” The Band asserts that the meander may become exposed due to fallen
              trees, logs, ice flows, and other materials moved by the Bad River. The Band also
              asserts that the flow of the river at the meander may cause “scouring” that will
              expose the buried Line 5 pipeline within the next two to five years, as based on
              figures, images, and other unsubstantiated allegations. The Band also asserts that
              the exposure will result in the “oscillation” of the pipe at that location that may
              cause integrity issues, such as “fatigue cracking.” Enbridge will seek discovery,
              including expert opinion, regarding the basis for the Band’s assertions relative to


                                                12
Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 13 of 25




       the potential for the meander to expose the buried Line 5 pipeline and the timing
       of that potential exposure, including the Band’s allegations concerning the
       movement of the river bank in periods following its installation that resulted in
       extensive flooding, including in 1963 and 2015. Enbridge will also seek discovery
       regarding the historical, current, and foreseeable water velocities and pressures of
       the Bad River, which the Band alleges will result in an “enormous force” on Line
       5. Discovery is also needed to fully assess and understand these allegations,
       including expert opinion, as they relate to the historical, current, and future flow
       of the Bad River and the surrounding watershed. Such discovery may include the
       need for Enbridge or its experts to conduct site visits within the boundaries of the
       Reservation. Obtaining permission for such visits in recent years has required
       extensive negotiations with tribal regulatory authorities. If this pattern continues,
       it is likely that the estimate of the time needed for discovery will need to be
       increased.

    o Slope 18-Related Issues: The Band also contends that at a location of the
      Reservation called “Slope 18” erosion has carved a gully that has rendered
      approximately forty-nine feet of pipeline visible, and in the same vicinity has also
      removed soil from beneath the line in certain locations. Upon being made aware
      of this information, Enbridge responded immediately, assured the BRNRD in
      several communications that the pipeline was operating safely, was structurally
      sound, and that the areas of exposed or unsupported pipeline did not constitute an
      emergency or any type of threat. Enbridge also braced the pipeline with sandbags
      to ensure that even if other erosion occurred the pipeline would be adequately
      supported while Enbridge designed a permanent solution to prevent future erosion.
      Nevertheless, the Band made a series of public statements warning the public of a
      purported “threatened release” and an “imminent and substantial danger.” The
      Band also denied, delayed, and then unreasonably conditioned Enbridge’s attempts
      to access the pipeline, even though Slope 18 is located on private land. The Band
      also took regulatory action against Enbridge without any legal or factual basis to
      do so, imposing numerous conditions on Enbridge purportedly under the Clean
      Water Act, even though Enbridge’s work consisted of placing sandbags onto dry
      land, which is work that does not implicate the Clean Water Act. Enbridge
      therefore will seek significant discovery on all of these issues, including expert
      discovery, regarding the lack of a basis for the Band’s assertions of a “threatened
      release” and an “imminent and substantial danger.” Enbridge will also take
      significant discovery on the safe operation of Line 5, that no release or danger was
      ever present at Slope 18, and that Enbridge’s efforts to remediate erosion and to
      prevent it from occurring again – which the Band characterizes as “infeasible” –
      are in fact feasible and technically sound. Additionally, there will be significant
      briefing raised by the lack of authority to support the Band’s attempts to regulate
      the “siting and operation of the pipeline across Reservation lands,” to regulate
      Enbridge’s activities on private land with other non-Indians, and to attempt to use
      the Clean Water Act to regulate activities that have no impact on any wetland or
      any other watercourse.




                                        13
Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 14 of 25




    o Natural Resource Impacts Allegedly Resulting from Line 5 and from the Band:
      The Band asserts that the presence of Line 5 has and/or will alter the Reservation
      and/or the natural resources located within the Reservation or surrounding
      watershed. The Band also asserts that it retains treaty-protected rights relative to
      certain resources within the Reservation. The Band asserts that such resources
      could be adversely harmed for generations to come. Discovery will be needed with
      respect to the Band’s use of such resources, the extent of such resources in
      proximity to Line 5, and the extent to which, if any, such resources have been
      impacted or will be impacted by Line 5. This will include discovery that will allow
      Enbridge to assess the likelihood and extent to which such resources may be
      adversely impacted by other causes, such as the Band’s administration of its
      Reservation and resources, as well as population growth of the Band that may
      diminish generational use of such resources. Discovery will also be needed to
      allow Enbridge to assess and understand the Band’s allegations relative to its
      Natural Resource Department’s (“NRD”) management of the Band’s resources,
      including to fishery populations, wild rice beds, and hunting areas, including the
      NRD’s alleged cooperation with EPA, the U.S. Geological Survey, and the
      University of Wisconsin to research and preserve such resources. Discovery also
      will be needed with respect to the Band’s releases of pollutants into its watershed.

    o Bad River Watershed: The Band asserts extensive allegations concerning the
      watershed that surrounds and encompasses its Reservation. The hydrologic nature
      of that watershed will need to be fully understood through factual discovery and
      expert opinion in order to assess the Band’s allegations that a release from Line 5
      could adversely harm the entire watershed and/or waters within the Reservation.

    o Remedial Measures to Abate Alleged Nuisance: The Band has asserted that
      ejectment of Line 5 at all locations within the Reservation is warranted based on
      the presence of a public nuisance condition. Enbridge will seek discovery needed
      to assess whether remediation of the alleged nuisance is necessary or to propose
      remedial options that would be sufficient to protect the line from the threats
      contained in the First Amended Complaint, such as at the meander and at Slope
      18. For example, geological testing may be necessary to determine if the Line can
      be altered using HDD in the area of the meander. The Band’s allegations raise the
      question, on which discovery will be needed, of why the Band does not believe
      and/or will not allow the alleged meander condition to be addressed and fully
      abated by Enbridge. Enbridge will accordingly seek discovery relating to the
      Band’s hesitance to allow such activities to occur, including the related issue of
      discovery from property owners within the Reservation concerning Enbridge’s
      efforts to successfully address other Line 5 maintenance issues with minimal
      burden to the Reservation, including surrounding environment and habitats.

    o Spill-Related Issues: The Band asserts that Line 5 presents a nuisance due to the
      potential for a release on the Reservation, which will harm surrounding resources
      and be difficult to clean-up. For example, the Band asserts that the conditions in
      the Reservation, including the limited number of roads, presents problems
      associated with responding to any potential release. The Band also asserts that a


                                       14
Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 15 of 25




       release could result in long-term impacts to the Reservation and the watershed.
       Enbridge will seek discovery, including expert opinion, with respect to the Band’s
       allegations and the ability of emergency responders to timely and effectively
       respond to a release from Line 5 on the Reservation. Enbridge will also seek
       discovery relative to the Band’s views of the likely trajectory of any release from
       Line 5, migration of that product, and plans for the clean-up and remediation of
       any potential release.

    o Slough-Related Issues: The Band makes assertions relative to the Kakagon and
      Bad River “Sloughs,” which it asserts have a “huge cultural importance to the Bad
      River Tribe” and are one of the “world’s last and best remaining examples of an
      intact freshwater estuarine ecosystem.” The Band also asserts that Tribal
      Chairman Mike Wiggins, Jr. made statements in 2012 regarding the Sloughs and
      their importance to the Band. The Band also asserts that the Sloughs and
      Reservation include “numerous threatened and endangered plants and animals and
      the only remaining extensive coastal wild rice beds.” Enbridge will seek discovery
      related to the basis for these allegations, as well as discovery related to the third-
      party sites identified by the Band in connection with its assertion that the waters
      within the Reservation that may be harmed by Line 5’s operation or maintenance
      are critical, valuable, or important.

    o Easement-Related Issues: The Band agreed to allow Enbridge’s predecessor-in-
      interest to locate Line 5 on the Reservation in 1953. Enbridge has safely operated
      the pipeline within the Reservation over that period of time. Enbridge will seek
      discovery from tribal members, including owners of property, council members,
      or others with historical knowledge, regarding their views of Enbridge’s practices
      to safely operate and maintain Line 5 within the Reservation since 1953, the basis
      on which approval to locate and operate the Line 5 on the Reservation was granted
      in 1953, and the basis on which the Band now takes the position that it does
      regarding removal of the pipeline from the Reservation. In addition:

           o The Band contends that the easements across the Allottee parcels expired
             in 2013. Yet, ever since 1953 Enbridge has held easements to operate Line
             5 at locations in the Reservation. Such easements were re-issued by the
             BIA in the 1970s and again in 1993. Enbridge will specifically seek
             discovery relating to the easements that were issued in 1953, 1973, and
             1993, including Band members with personal knowledge and/or materials
             related to such renewals.

           o The Band asserts that the Bureau of Indian Affairs (BIA) has jurisdiction
             to grant and renew easements across tribal and allotted lands, and that the
             BIA undertook activities in 1953, 1973, and 1993 consistent with this
             authority across the Bad River Reservation. Enbridge will seek discovery
             from the BIA concerning its records relating to the grant and renewal of
             those easements, as well as the Band’s records relating to such grants and
             renewals, including the Band’s communications or correspondence (1)
             between its own tribal government officials; (2) with BIA; and (3) with


                                        15
Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 16 of 25




              Band member allottees, other Band members, and non-Indian property
              owners concerning the grants and renewals.

          o The Band relies on a Resolution its Tribal Council allegedly passed in
            January 2017. Enbridge will seek discovery related to that Resolution,
            including all Council members and Tribal members involved with the
            contents of that Resolution, including its stated purpose and underlying
            goals.

          o Prior to and since 1992, the Band has obtained ownership interests in the
            Allottee parcels that are the subject of the expired easements. The reasons
            underlying why and how the Band acquired ownership interests in the
            parcels is relevant to Enbridge’s Counterclaims in which it asserts a breach
            of the 1992 Agreement and breach of the covenant of good faith and fair
            dealing. Related to this issue, Enbridge will seek discovery related to:

                    The Band’s participation in the U.S. Department of Interior’s Land
                     Buy Back Programs.

                    The Band’s decisions concerning the acquisition of ownership
                     interests in parcels on the Reservation outside of the Line 5 routing
                     post-1992, such as whether the acquisitions took place primarily
                     around the time of the expiration of the alleged Allottee easements
                     in 2013.

                    Facts surrounding the Band’s acquisition of ownership interests in
                     the Allottee parcels that are the subject of the expired easements.

                    Discovery from tribal members, Council members, or others with
                     ownership interests in lands within the Reservation concerning the
                     Band’s mission to obtain ownership interests in lands within the
                     Reservation, both outside and within the Line 5 right-of-way.

                    Discovery regarding the any communications between Council
                     Members and Allottee owners and other third-parties regarding
                     Line 5.

    o Discovery Related to Enbridge’s Counterclaims and Defenses:

          o Enbridge asserts in its Counterclaims that the Band has a contractual
            obligation under the 1992 Agreement to provide consent to renew the
            expired easements. Enbridge will seek discovery relating to the Band’s
            execution and understanding of the 1992 Agreement, including relevant
            knowledge, communications, or materials in the possession of any tribal
            members or other third-parties relating to the 1992 Agreement.

          o Because the Band has acquired an ownership interest in the Allottee parcels
            at issue in this case, Enbridge will seek discovery from any person with


                                      16
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 17 of 25




                       knowledge of Band deliberations relating to the Band’s decision to grant
                       consent permitting re-issuance of the expired easements applicable to the
                       Allottee parcels, including any discussions between Band members that
                       occurred post-1992.

                   o Enbridge continues to hold a 50-year grant of right-of-way from the BIA
                     that was renewed in 1993. Given that the Band has authorized Line 5 to
                     continue to operate until 2043 under the terms of that grant, Enbridge will
                     seek discovery relating to the Band’s decision to grant consent relating to
                     the 50-year right-of-way.

                   o The Band asserts that tribal consent will not be provided to allow for the
                     renewal of the expired easements, and that Line 5 must be ejected in its
                     entirety from the Reservation, even with respect to those segments of Line
                     5 that cross parcels for which a valid and effective easement is in place.
                     Enbridge will seek discovery relating to the burden or harms caused by
                     Line 5’s operation and maintenance on the Reservation that the Band
                     believes warrant ejectment from the entirety of the Reservation.

                   o The Band asserts that Enbridge expressly promised to remove its pipeline
                     (and associated facilities) from the Reservation upon expiration of the
                     easements. Enbridge will seek discovery concerning the Band’s
                     understanding of the alleged Enbridge promise regarding removal of Line
                     5 from the Reservation.

                   o Even if the Band were to succeed on the merits of their claims, extensive
                     discovery would be needed to allow this court to assess an appropriate
                     remedy. This will include a consideration of equitable factors, including
                     the need for and benefits resulting from Line 5’s continued operation to the
                     public in general, to the refineries and other customers served by the
                     pipeline and to the public at large; and adverse impacts relating to any
                     cessation of operation on Line 5. In addition, the Band requests the
                     removal of Line 5 from the Reservation. The Band’s request raises a
                     number of factual issues that will need to be the subject of discovery.

       B.    Initial Disclosures

       The Band proposes that the parties exchange Rule 26(a)(1) initial pretrial disclosures on or

before November 12, 2019. Enbridge proposes that the parties exchange said disclosures on or

before January 17, 2020. The parties do not waive either the Rule 26(a)(1) or the (a)(2)(B)

disclosures, and propose no additional changes to the form or requirements for Rule 26(a)(1)

disclosures. Counsel for parties will supplement their initial disclosures pursuant to Rule 26(e).




                                                17
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 18 of 25




       C.    Preservation of Discoverable Information

       The Band has put into place a litigation hold preserving all tribal records and documents

relating to this litigation, and will maintain and preserve all such information for the duration of

the litigation. Enbridge has also put into place a litigation hold and will preserve all relevant

corporate documents in its possession, custody or control for the duration of the litigation.

       D.    Limitations on Discovery

       The Parties propose that Interrogatories be limited to 50 each for Plaintiffs and Defendants.

The Parties further propose that there be no limit on the number of Depositions of witnesses who

any Party intends to elicit expert testimony from at trial. The Band proposes a limit of 15

Depositions of fact witnesses each for Plaintiffs and Defendants. Enbridge proposes a limit of 50

Depositions of fact witnesses each for Plaintiff and Defendants.

       The Parties do not propose any additional limitations on discovery, and reserve the right to

request leave to conduct discovery beyond these or other applicable limits.

       E.    Electronic Stored Information (ESI)

       The Parties are amenable to entering into an agreement regarding electronically stored

information and anticipate submitting such an agreement to the Court as a stipulated order.

       F.    Protective Order

     The parties agree that a stipulated protective order controlling access to confidential and

proprietary material and information pursuant to Rule 26(c) will be necessary, which will also

govern the inadvertent production of protected materials. The parties have agreed to discuss and

seek agreement on the parameters of this stipulation, and intend to request that the Court enter the

stipulation as an order.




                                                 18
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 19 of 25




      PROPOSED SCHEDULE

          A.   Plaintiff’s Position:

      The Band proposes a trial date of March 8, 2021, with deadlines for serving and responding

to discovery, the phasing and timing of motions, and disclosure of expert witness testimony and

rebuttal expert testimony under Fed. R. Civ. P. 26(a)(2) as set forth in the “Bad River Proposed

Trial Schedule” below. The Band believes that Enbridge’s proposed schedule significantly

overstates the time necessary for appropriate discovery in this matter and would unjustifiably delay

the resolution of this case.

      Apart from expert related discovery as set forth in the Proposed Case Schedule, the Band

does not believe that discovery should be phased, and further believes that Enbridge’s phasing

proposal rests on unworkable distinctions and would cause unnecessary delay of discovery into

time-sensitive matters. The Band does not believe that bifurcation of trial is appropriate for this

matter.

                                  Bad River Proposed Trial Schedule
 Trial Date                                          3-08-21
 Initial Pre-Trial Conference                        10-29-19
 Initial Disclosures                                 11-12-19
 Amendments to the Pleadings to Add Additional       90 days from the Court’s entry of scheduling
 Parties or Claims Without Leave of the Court        order
 Expert Report Disclosures                           06-15-20
 Rebuttal Expert Report Disclosures                  08-14-20
 Close of Fact Discovery                             10-07-20
 Dispositive Motions Deadline                        10-22-20
 Daubert Motions Deadline                            11-30-20
 Pretrial Statement                                  2-15-21




                                                19
            Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 20 of 25




                                     Bad River Proposed Trial Schedule
    Trial Date                                              3-08-21
    Exhibit Lists, Deposition Designations and              2-19-21
    Proposed Findings of Fact
    Pre-Trial Conference                                    2-22-21
    Trial                                                   03-08-21

             B.   Defendants’ Position:

             Enbridge’s proposed discovery plan and scheduling order is intended to efficiently address

the complex and unique circumstances from which this case arises:

                  a) Phased Discovery and Bifurcated Trial

             Enbridge proposes that the schedule divide the discovery in this case into three phases and

bifurcate adjudication into a merits trial and remedies/damages trial. Phase I of discovery would

consist of discovery of the parties’ disputed property rights and interests and authority to regulate

Enbridge and/or to deny, delay, or unreasonably condition its access to operate and maintain the

pipeline, even, for example, on privately-held land on which Enbridge indisputably possesses

perpetual rights-of-way (Counts III-V and EELP’s counterclaims). Phase II would focus on

discovery of the Band’s nuisance claims (Counts I-II). A merits trial on the claims in this case

would be scheduled after Phases I and II. Phase III would consist of discovery and determination

of the potential remedies for any claim or counter-claim on which Plaintiff or Enbridge prevails in

Phases I or II.3 See Krocka v. City of Chicago, 203 F.3d 507, 516 (7th Cir. 2000) (courts have



3
        For example, if Plaintiff succeeds in Phase I, there will be an issue whether ejectment is necessary
or whether money damages is an appropriate compensation for trespass (especially if nuisance is not proven
in Phase II). Separately, if a nuisance is found, the parties will require significant and complex expert
assistance to demonstrate to the Court the potential ways to abate the nuisance, or, alternatively, if Plaintiff
were also successful in Phase I, what would constitute an economically and environmentally feasible way
to “remove” over twelve miles of underground pipeline without unduly harming regional energy markets
and/or Enbridge’s customers.


                                                      20
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 21 of 25




broad discretion in deciding whether to bifurcate issues presented in a case or to try them

separately).

        In Phase I of discovery, Plaintiff’s trespass and ejectment claims overlap with Enbridge’s

counterclaims that the Band has materially breached, and/or frustrated the purpose of, the 1992

Agreement and the 1993 ROW. Discovery on these property-related claims/counter-claims will

require an examination of the extensive historical record (dating back 70 years) concerning the at-

issue parcels, and how, when and why those interests were acquired by the Band. Discovery on

these claims should be addressed first, particularly before the nuisance claims, for several critical

reasons. First, this phased approach would allow Enbridge to complete any remedial measures on

the land near Line 5, such as at the meander and at Slope 18—which Enbridge believes should

resolve the nuisance claims—before the parties and the Court commit substantial resources to

addressing whether Line 5 does, in fact, constitute a nuisance. It would make little sense to begin

discovery on the nuisance claim—by committing exorbitant costs to litigation-related document

collection, document production, investigation, measurements, testing, and expert consultants—

before Enbridge completes remedial measures that it believes will ameliorate any purported cause

for concern. Second, the Bureau of Indian Affairs (BIA) is in possession of many of these critical

property and easement-related documents, the parties agree that they will each need to seek such

documents from the BIA, and the BIA tends to move slowly in producing records.

        Discovery on the nuisance claims (Phase II) should be treated separately for the above

reasons and also because discovery on the nuisance claim does not overlap with the property claims

and involves by itself complicated, technical issues as alleged in the Complaint (including but not

limited to pipeline integrity, the sensitivity/granularity of integrity scans, expected rates of erosion,

vortex-induced vibration (“VIV”), and other issues). The Complaint takes aim at the construction,




                                                   21
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 22 of 25




maintenance, and operation of the entirety of Line 5, and also refers to multiple, years-old pipeline

incidents outside of the Band’s Reservation related to other Enbridge pipelines (no incidents on

Line 5 are alleged to have occurred), or on pipelines owned by other companies, all with alleged

relevance to Line 5, which also must be subject to fact and (especially) expert discovery. Enbridge

currently believes that the allegations that comprise Plaintiff’s nuisance claims will require

discovery of numerous Enbridge ESI custodians as well as outside consultants who historically

have assisted Enbridge with various pipeline-related maintenance and operations and involve

voluminous amounts of ESI and documentation regarding historical pipeline tests and

measurements. Additionally, Enbridge expects to call 5-7 experts witnesses to defend against the

nuisance claims alone.

       Finally, if any of the parties are successful on their claims, there must be additional (and

extensive) expert discovery focusing on the environmental, physical, and economic feasibility of

changes to, or removal of, Line 5, and under what circumstances. Enbridge contends that even if

Plaintiff were successful on its trespass claims, Plaintiff should not be entitled to immediate

removal of the pipeline (and such a result would undermine its own purported goal of

environmental safety).

       If, however, this Court is not inclined to bifurcate trial, the parties should at least be able

to conduct discovery through this staggered approach to ensure that critical, third-party documents

in the possession of the BIA are produced in a timely manner and Enbridge completes its remedial

efforts before discovery on the Band’s nuisance claims begin.




                                                 22
      Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 23 of 25




               b) It is Premature to Set a Trial Date

          Finally, scheduling a trial date at this time is premature at this moment, but should be set

in several months when the facts become more settled. The parties are in the midst of a prolonged,

sophisticated settlement discussion and until resolution or the end of such talks, significant

extensions to the scheduling order may be requested. In addition, EELP’s potential, additional

counterclaims (described above in Section II) and potential inclusion of additional parties may

reshape and enlarge the landscape of this case. Enbridge believes that the Court will be better

informed to set a trial date after Enbridge elects whether or not to raise new claims and add parties,

which the parties have agreed should occur no later than ninety (90) days from the filing of this

Report.

          However, if this Court is inclined to schedule a trial date, Enbridge proposes setting the

date for a merits trial on Phases I & II 20 months from the issuance of its scheduling order and a

damages trial approximately two years from the order.

                     Defendants’ Proposed Schedule

                                Event                                Defendants’ Proposed Deadline

  Initial disclosures served                                                  January 17, 2020

  Amendments to the pleadings to add claims or additional            90 days from the scheduling of this
  parties without leave                                                            Order

  Phase I fact discovery to be completed by                                     June 1, 2020

  Proponent’s Phase I expert disclosure(s) and report(s) served                 July 1, 2020

  Opponent’s Phase I expert disclosure(s) and report(s) served                 August 3, 2020

  Phase I discovery cutoff                                                    October 1, 2020

  Phase II discovery opens                                                     August 3, 2020




                                                  23
    Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 24 of 25




Proponent’s Phase II expert disclosure(s) and report(s)                   December 11, 2020
served
Opponent’s Phase II expert disclosure(s) and report(s) served              January 18, 2021

Phase II discovery cutoff                                                 February 26, 2021

Dispositive motions (merits only) due                                       March 26, 2021

Parties’ pretrial filings (Rule 26(a)(3) disclosures, motions in          31 days before trial
limine, voir dire questions, proposed jury instructions, and
proposed verdict forms)

Responses to pretrial filings                                             15 days before trial

Final pretrial conference                                                  7 days before trial

Liability/Merits Trial                                             TBD (approximately July 2021)

Phase III Fact Discovery opens                                     TBD (approximately August 2021)

Proponent’s Phase III expert disclosure(s) and report(s)                         TBD
served
Opponent’s Phase III expert disclosure(s) and report(s)                          TBD
served
Phase III discovery cutoff                                                       TBD

Phase III dispositive motions due                                                TBD

Court to rule on Phase III dispositive motions by                                TBD

Parties’ pretrial filings (Rule 26(a)(3) disclosures, motions in          31 days before trial
limine, voir dire questions, proposed jury instructions, and
proposed verdict forms) for Phase III

Responses to pretrial filings for Phase III                               15 days before trial

Final pretrial conference for Phase III                                    7 days before trial

Damages/Remedies Trial on Phase III                                 TBD (approximately December
                                                                               2021)




                                                24
     Case: 3:19-cv-00602-wmc Document #: 36 Filed: 10/24/19 Page 25 of 25




Dated: October 24, 2019
 /s/ Michael C. Davis                  /s/ Riyaz A. Kanji
 Michael C. Davis                      Riyaz A. Kanji
 David L. Feinberg                     David A. Giampetroni
 VENABLE LLP                           KANJI & KATZEN, P.L.L.C.
 600 Mass. Ave., NW                    303 Detroit Street, Suite 400
 Washington, DC 20004                  Ann Arbor, Michigan 48104
 (202) 344-8278                        (734) 769-5400
 MCDavis@Venable.com                   rkanji@kanjikatzen.com
 DLFeinberg@venable.com                dgiampetroni@kanjikatzen.com

                                       Cory J. Albright
 /s/ Eric M. McLeod                    Jane G. Steadman
 Eric M. McLeod                        Philip H. Tinker
 Joseph S. Diedrich                    KANJI & KATZEN, P.L.L.C.
 HUSCH BLACKWELL                       401 2nd Avenue South, Suite 700
 33 East Main Street, Suite 300        Seattle, Washington 98104
 Madison, WI 53701-1379                (206) 344-8100
 (608) 234-6056                        calbright@kanjikatzen.com
 eric.mcleod@huschblackwell.com        jsteadman@kanjikatzen.com
                                       ptinker@kanjikatzen.com
 /s/ David H. Coburn
 David H. Coburn                       /s/ Bruce Wallace
 Shannen W. Coffin                     Bruce Wallace
 Jody Cummings                         HOOPER HATHAWAY PRICE BEUCHE &
 STEPTOE & JOHNSON LLP                 WALLACE 126 S. Main Street
 1330 Connecticut Avenue, NW           Ann Arbor, Michigan 48104
 Washington, DC 20036-1795             (734) 662-4426
 (202) 429-8063                        bwallace@hooperhathaway.com
 dcoburn@steptoe.com
 scoffin@steptoe.com                   /s/ Oday Salim
 Counsel for Defendants                Oday Salim
                                       NATIONAL WILDLIFE FEDERATION
                                       231 West Liberty Street, Suite 200
                                       Ann Arbor, Michigan 48104
                                       Telephone: (586) 255-8857
                                       salimo@nwf.org

                                       Counsel for Plaintiff




                                      25
